"Crim.R. 16(B) states:
"Disclosure of evidence by the prosecuting attorney
"(1) Information subject to disclosure. (a) Statement of defendant or co-defendant. Upon motion of the defendant, the court shall order the prosecuting attorney to permit the defendant to inspect and copy or photograph any of the following which are available to, or within the possession, custody, or control of the state, the existence of which is know or by the exercise of due diligence may become known to the prosecuting attorney:
"(i) Relevant written or recorded statements made by the defendant or co-defendant, or copies thereof;
"(ii) Written summaries of any oral statement, or copies thereof, made by the defendant or co-defendant to a prosecuting attorney or any law enforcement officer;
"(iii) Recorded testimony of the defendant or co-defendant before a grand jury. *Page 510 
"(b) Defendant's prior record. Upon motion of the defendant the court shall order the prosecuting attorney to furnish defendant a copy of defendant's prior criminal record, which is available to or within the possession, custody or control of the state.
"(c) Documents and tangible objects. Upon motion of the defendant the court shall order the prosecuting attorney to permit the defendant to inspect and copy or photograph books, papers, documents, photographs, tangible objects, buildings or places, or copies or portions thereof, available to or within the possession, custody or control of the state, and which are material to the preparation of his defense, or are intended for use by the prosecuting attorney as evidence at the trial, or were obtained from or belong to the defendant.
"(d) Reports of examination and tests. Upon motion of the defendant the court shall order the prosecuting attorney to permit the defendant to inspect and copy or photograph any results or reports of physical or mental examinations and of scientific tests or experiments, made in connection with the particular case, or copies thereof, available to or within the possession, custody or control of the state, the existence of which is known or by the exercise of due diligence may become known to the prosecuting attorney.
"(e) Witness names and addresses; record. Upon motion of the defendant, the court shall order the prosecuting attorney to furnish to the defendant a written list of the names and addresses of all witnesses whom the prosecuting attorney intends to call at trial, together with any record of prior felony convictions of any such witness, which record is within the knowledge of the prosecuting attorney. Names and addresses of witnesses shall not be subject to disclosure of the prosecuting attorney certifies to the court that to do so may subject the witness or others to physical or substantial economic harm or coercion. Where a motion for discovery of the names and addresses of witnesses has been made by a defendant, the prosecuting attorney may move the court to perpetuate the testimony of such witnesses in a hearing before the court, in which hearing the defendant shall have the right of cross-examination. A record of the witness' testimony shall be made and shall be admissible at trial as part of the state's case in chief, in the event the witness has become unavailable through no fault of the state.
"(f) Disclosure of evidence favorable to defendant. Upon motion of the defendant before trial the court shall order the prosecuting attorney to disclose to counsel for the defendant all evidence, known or which may become known to the prosecuting attorney, favorable to the defendant and material either to guilt or punishment. The certification and the perpetuation provisions of subsection (B)(1)(e) apply to this subsection. *Page 511 
"(g) In camera inspection of witness' statement. Upon completion of a witness' direct examination at trial, the court on motion of the defendant shall conduct an in camera inspection of the witness' written or recorded statement with the defense attorney and prosecuting attorney present and participating, to determine the existence of inconsistencies, if any, between the testimony of such witness and the prior statement.
"If the court determines that inconsistencies exist, the statement shall be given to the defense attorney for use in cross-examination of the witness as to the inconsistencies.
"If the court determines that inconsistencies do not exist the statement shall not be given to the defense attorney and he shall not be permitted to cross-examine or comment thereon.
"Whenever the defense attorney is not given the entire statement, it shall be preserved in the records of the court to be made available to the appellate court in the event of an appeal."
Under none of the above provisions is it possible for the appellant to discover either that the RFI survey was flawed or that factory parts were not used in repairs. It is naive to propose that this information would be voluntarily disclosed to defense counsel.
The majority acknowledges the state's obligation to go forward with evidence at the suppression hearing, but then shifts the burden to the defendant to identify facts that, as a practical matter, are unobtainable outside the hearing on the motion.
In Shindler, the Supreme Court approved Judge Painter's format for challenging RFI surveys. The appellant used exactly the form approved in Shindler, and the majority finds it deficient.
I firmly believe that requiring defense counsel to fully investigate their cases and to conduct complete discovery streamlines the judicial process and promotes pleas. However, the result the majority reaches today puts an insuperable burden on the defendant. This can only result in more trials, where the jury will be present when the defense examines the state's evidence for the first time.
In regard to the second assignment of error, once again the defendant could not have been more pointed or specific in his allegation as to the defect in the RFI survey. It seems the majority seeks to have the defendant submit an affidavit by the police to this effect: "The test is wrong, we didn't use factory parts when we repaired it." The trier of fact should determine whether the repairs were properly done after a hearing and cross-examination. *Page 512 
The purpose of an RFI survey is to test a breath-testing instrument to assure all involved that it is accurate and functioning properly. The importance of this cannot be overstated when one considers that the results of the test are virtually conclusive in the outcome of the case. Mandatory jail, significant fines, and extended loss of driving privileges, as well as an enormous cost in required auto insurance and emotional turmoil, are byproducts of the accuracy of the test.